 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Scott Johnson,                                       No. 2:18-cv-02436-KJM-CKD
12                                  Plaintiffs,            ORDER
13            v.
14
      Lincoln Properties, et al.,
15
                                    Defendants.
16

17           Having read the stipulation of the parties, and for good cause shown, the Court grants the

18   parties’ request. The deadline to file dispositional documents is extended up to and including to

19   May 26, 2021.
20           While the request is granted, counsel is reminded that the local rules strongly discourage

21   requests for extensions of time submitted on day of the deadline for which an extension is sought.

22   L.R. 144 (d) (“Counsel shall seek to obtain a necessary extension from the Court or from other

23   counsel or parties in an action as soon as the need for an extension becomes apparent. Requests

24   for Court-approved extensions brought on the required filing date for the pleading or other

25   document are looked upon with disfavor.”). This is the third stipulation and request filed by the

26   same parties on a previously imposed deadline. See ECF No. 28 in Scott Johnson v. Starbucks

27   Corporation, 2:18-cv-02460-KJM-KJN; ECF No. 68, Scott Johnson v. Starbucks Corporation,

28   /////

                                                     1
1   2:17-cv-01718-KJM-KJN. The court cautions the parties they cannot assume such last minute

2   stipulations will continue to be approved.

3          This order resolves ECF No. 47.

4          IT IS SO ORDERED.

5   DATED: May 5, 2021.




                                                 2
